          Case 6:21-cv-00180-ADA Document 7 Filed 04/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

AML IP, LLC,                                 )
     Plaintiff,                              )
                                             )       Civil Action No. 6:21-cv-00180
v.                                           )
                                             )
CLOUD IMPERIUM GAMES CORP.                   )       JURY TRIAL DEMANDED
AND CLOUD IMPERIUM GAMES                     )
TEXAS, LLC                                   )
     Defendants.                             )


                     UNOPPOSED MOTION FOR EXTENSION FOR
                      DEFENDANTS TO ANSWER COMPLAINT

       AML IP, LLC (“AML”) files this Motion for Extension of Time for Defendants, Cloud

Imperium Games Corp. and Cloud Imperium Games Texas, Llc’s (“Cloud Imperium”) to Answer

Complaint. Cloud Imperium’s counsel has contacted Plaintiff’s counsel and requested additional

time to answer so the parties can continue settlement talks. Plaintiff has agreed to allow the two

(2) week extension of time to answer complaint including May 5, 2021.

                                             Respectfully submitted,

                                             Ramey & Schwaller, LLP




                                             William P. Ramey, III
                                             Texas State Bar No. 24027643
                                             5020 Montrose Blvd., Suite 800
                                             Houston, Texas 77006
                                             (713) 426-3923 (telephone)
                                             (832) 900-4941 (fax)
                                             wramey@rameyfirm.com

                                             Attorneys for AML IP, LLC



                                                 1
          Case 6:21-cv-00180-ADA Document 7 Filed 04/19/21 Page 2 of 2




                             CERTIFICATE OF CONFERENCE

       I hereby certify that on April 19, 2021, I conferred with Defedants’ counsel for Cloud

Imperium’s, concerning this motion and extension of time to answer complaint and Plaintiff has

no opposition to this extension.


                                            /s/ William P. Ramey, III
                                            William P. Ramey, III


                                   CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and LR5, I hereby certify that all counsel

of record who have appeared in this case are being served on this day of April 19, 2021, with a

copy of the foregoing via email and ECF filing.

                                            /s/ William P. Ramey, III
                                            William P. Ramey, III




                                                  2
